Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 1 of 72 PageID #:77




      EXHIBIT D
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 2 of 72 PageID #:78
File reference: I C 28/12




                                JUDGMENT
                  IN THE NAME OF THE REPUBLIC OF POLAND


                                                                   On December 29, 2015.


District Court in Lublin, 1st Civil Department
composed of:
Chairman - Judge:                    Judge Maria Stelska
Recorder:                            Court Secretary Edyta Stanisławek-Krukowska


after being examined at the hearing on 29 December 2015 in Lublin
the case brought by Solo Investment limited liability company
located in Rozplucie Pierwsze
against Ludwin Commune.
for payment


   I.       the Court adjudges the defendant Ludwin Commune to make a payment to the
            Solo Investment limited liability company based in Rozplucie Pierwsze in the
            amount of PLN 11,239,951.09 (eleven million two hundred thirty-nine
            thousand nine hundred fifty-one and 09/100) with statutory interest from
            December 3, 2011 to the day of payment;
   II.      in the remaining part, the claim is dismissed;
   III.     the Court adjudges the defendant Ludwin Commune to make a partial refund of
            court costs to the Solo Investment limited liability company based in Rozplucie
            Pierwsze in the amount of PLN 21,652.12 (twenty-one thousand six hundred
            fifty-two and 12/100);




                                                                                           1
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 3 of 72 PageID #:79

File reference: I C 28/12




                                    JUSTIFICATION


       The plaintiff, Solo Investment, a limited liability company with its registered office

in Rozplucie Pierwsze on January 13, 2012 filed a lawsuit against defendant, Ludwin

Commune for the award in the amount of PLN 13,899,266.46 with statutory interest from

November 17, 2011 to the date of payment as reimbursement of the expenses incurred by

the plaintiff and his legal predecessor on the property owned by the defendant Commune in

a connection to the invalid ,,Lease Agreement of the JAGODA Recreation Resort by Lake

Piaseczno” dated February 15, 2007, affected by the significant error, deceitfully caused by

a representative of the Commune of Ludwin and regarding the content of a legal transaction.

       The plaintiff also requested that the defendant pay his process costs, including costs

of legal representation.

       Justifying its demand, the plaintiff announced that on 15 February 2007 between the

Ludwin Commune and ANTAR Ltd. limited liability company represented by the President

of the Management Board Andrzej Pawlak, lease agreement was concluded for the JAGODA

Holiday Resort on Lake Piaseczno, covering plots with a total area of 9.19 ha marked in the

land register of the village of Rozplucie, with numbers 90 and 94/2.

       The defendant in the contract assured that he is the owner of the above-mentioned

property pursuant to the decision of the Lublin Province Governor in 1991, in accordance

with the local spatial development plan of Lake Piaseczno treated as a tourist service area,

and the property is free from encumbrances, and the Commune does not know about any

circumstances excluding the use of real estate for running a vacation resort. The purpose of

the contract was to adapt the property to the needs of a modern,



1
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 4 of 72 PageID #:80


high-standard leisure center, where vacationers will be able to have comprehensive physical

and mental recreation services available. The plaintiff was obliged to incur expenditures on

the property, and the defendant agreed to deduct the documented expenses from the rent.

The determination of the amount of expenditures was to take place on the basis of an

investment cost estimate. The contract also provides for the right to purchase the subject of

the lease through a non-tender procedure on terms specified in separate regulations.

       According to the agreement, the lessee (both the original - ANTAR and his legal

successor - that is, the plaintiff's company) built up the property, and the value of outlays

amounted to PLN 13,899,266.46.

       By a letter dated 12 August 2011, the President of the Management Board of Solo

Investment LLC addressed to the Ludwin Commune summoned to enter into a contract for

the sale of the leased real estate in the mode of non-tender sale, setting the date of

commencement of this contract. At the same time, he applied for the submission of full

documentation regarding the current legal status of the property.

       The municipality indicated that the claim in the mode of non-tender sale is only due

to the decision to sell the plot, while the Ludwin Commune is not currently selling real estate.

       The plaintiff also demanded an update in the land and mortgage register No. LUI1/

00141599/3 legal status regarding plot no. 94/2, sized 0.0454 ha, which in the book is

indicated as the property of WPT ,,Lublinianka'' in Lublin. In the letter dated September 22,

2011, the defendant informed the plaintiff about the re-vindication proceedings pending

since 1991 regarding the part of the real estate No. 90.

       In view of this information, the President of Solo Investment LLC proposed to

terminate the contract by agreement of the parties and reimbursement of expenses by the

claimant made on the property, but which were not credited to the rent.




2
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 5 of 72 PageID #:81


         The defendant indicated in the letter of October 13, 2011 that he did not consent to

terminate the lease agreement by mutual agreement and did not agree to the return of

expenses.

         By letter of November 17, 2011, the President of the Management Board of Solo

Investment LLC submitted to the Mayor of the Ludwin Commune a written declaration on

the evasion of the effects of declaration of intent to conclude a lease agreement of real estate

submitted under the influence of error, resulting from false assurances of the defendant that

the property is free from encumbrances and property rights and liabilities of third parties,

and that the President of Solo does not know about any circumstances that preclude the use

of real property for running a holiday resort along with false assurance of the right to

purchase the subject of the lease in a non-tender mode.

         This standpoint was supported in further procedural documents, in particular in a

letter dated 5 December 2012 (k. 239 and n.), in which it indicated that the obligation to

return expenditures is based on the construction of the return of undue payment.

         In response to a lawsuit (k. 94 and n.), the defendant did not recognize the claim,

requesting its dismissal in its entirety. She also demanded that the trial costs be borne in her

own name, including the costs of legal representation in accordance with the prescribed

norms.

         She indicated that the plaintiff did not keep the one-year deadline for submitting a

declaration of will to evade the effects of a statement made under the influence of an error.

She stated that the plaintiff was aware of the administrative proceedings regarding the return

of the property [to a third party] prior to the transfer of this information to the Head of the

village by letter of 22 September 2011, no later than on the date of 2 April 2008.

         Moreover, she stated that all contractual clauses, both on the date of signing the

contract and on the day of preparing the reply to the statement of claim, were in line with

the actual and legal state, therefore the allegations of fraudulent misrepresentation are



3
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 6 of 72 PageID #:82


unfounded. For these reasons, in the opinion of the defendant, the lease contract remains in

force, and therefore the claim for unjust enrichment is unfounded. In the case of procedural

prudence, the defendant Commune questioned the amount of expenses incurred by the

plaintiff.

        In connection with the expert opinion in the field of construction raised in the case,

the respondent claimed that taking into account the amount of expenditure should take into

account the reimbursement by the party of deductions from tax due for input tax, and further

that due to the part of the work performed by the plaintiff's employees, no VAT should be

included (letters k. 720-729, 744 -775, 776-780, 881-890, 907-910, 958-965, 986-990, 1009-

1013)

        In response, the plaintiff indicated that there were no net settlements in the Polish

legal system, and if the court acknowledged the claim, the reimbursement would be

reimbursed, and the reimbursement amount cannot be reduced by the VAT tax charged

previously, because such an operation is not permitted in the form of reducing inflows to the

Treasury in the form of non-payment of VAT. Moreover, he added that it is irrelevant that

some of the work was done by the plaintiff's and his predecessor's employees, because their

work was also an outlay, and the employer had to pay them the remuneration and could not

assign to other works. (letters, k. 764-767, 793-801, 834-837, 970-973, 1056-1060)

        The District Court determined the following facts:

        On February 15, 2007, between Antar LTD, a limited liability company based in

Lublin, represented by Andrzej Pawlak - the president of the board of directors, and the

Ludwin Commune represented by Mayor of the Ludwin Commune - Zygmunt Ogórka, a

lease agreement was concluded, under which the Ludwin Commune leased Antar Ltd real

estate made up of plots of land designated in the land register of the village of Rozpłucie

Pierwsze No. 90 and 94/2 with a total area of 9.19 ha to develop with a guesthouse for 50

beds, a fast service bar and a commercial building, including a camping site excluding a



4
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 7 of 72 PageID #:83


strip of land with a width 2mb, counting from the fence mesh from the north side, intended

for a pedestrian route. The contract was concluded for the period from March 1, 2007 to

December 31, 2032.

       The lessee undertook to use the subject of the lease on running a business. According

to his statement, the goal conclusion of the contract was the adaptation of the property for

the needs of a modern high standard holiday resort, where vacationers will be able to have

comprehensive physical and mental recreation services available, in accordance with the

program and spatial concept of the summer recreation center at Lake Piaseczno, constituting

Annex 3 to the contract (§1 of the contract).

       In § 2 of the lease agreement, the Commune stated that the property is free from

encumbrances and property rights and liabilities of third parties and that it does not know

about any circumstances that preclude the use of real property for running a holiday resort.

       The agreement allowed for the assignment of tenant rights and obligations

resulting from the contract for the benefit of the entity related to the lessee (§5 point 3 of the

contract).

       The lessee undertook to pay a rent of PLN 50,000 gross for a 12-month settlement

period, which was to be modified annually until March 31 of each year, based on the inflation

rate adopted in the budget act for a given year (§7).

       In § 9 of the contract, the lessee undertook to incur expenditures on property, and the

lessor agreed that the cost of tenants' own outlays on the property would be deducted from

the rent. If the amount of outlays exceeded the amount of rent in a given year, the difference

was to be taken into account in the following years.




5
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 8 of 72 PageID #:84


       The parties defined expenditures as capital expenditures in the course of adapting

real estate for use as a modern Recreation Center, in the course of the real estate use and

operation of the facility as well as costs of replacement, reconstruction and demolition of

used infrastructure, demolition and construction of new buildings, constructions and other

construction objects.

       In the contract the lessor granted permission to adapt the property for use as a modern

holiday center through the exchange, reconstruction and demolition of the used

infrastructure, demolition and construction.

       The amount of expenditures to be credited to the rent was to occur each time before

they were incurred on the basis of the investor's cost estimate.

       In § 12 of the contract, the parties agreed that the lessee has the right to purchase

the subject of the lease by way of no-tender procedures on the terms specified in separate

regulations (in the case of development based on a building permit).



(agreement for the lease of the JAGODA Holiday Resort on Lake Piaseczno from February

15, 2007, k. 17-20)



       On February 28, 2007, based on the handover and acceptance protocol, the lessor

handed over the property specified in the contract to the lessee (handover and acceptance

report, k. 22)

       Pursuant to an agreement concluded on 23 September 2009, Antar LTD a limited

liability company based in Lublin transferred to Solo Investment a limited liability company

with headquarters in Warsaw the rights and obligations of Antar LTD, resulting from the

lease agreement of the Holiday Resort Jagoda on Lake Piaseczno of February 15, 2007,

between the Ludwin Commune and Antar LTD sp. z o.o. The Mayor of the Ludwin

Commune gave permission for the above-mentioned assignments provided that the



6
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 9 of 72 PageID #:85
headquarters of the Solo Investment company was transferred to the territory of Ludwin

Commune. The company is currently headquartered in Rozplucie Pierwsze, in the Ludwin

Commune.

(contract of transfer of rights and obligations under the lease agreement, k. 24-28, letter GN

7224 / 9-11 / 07/09, copy 29, excerpt from the Register of Entrepreneurs of the National

Court Register of December 22, 2011, k. 14-15)

       After the transfer of the real estate, the company commenced investments. At the end

of the individual stages of work at the center, the lessee presented post-construction cost

estimates to the Defendant, which were verified by a person having appropriate

qualifications. The defendant approved expenditures incurred in the period from March 1,

2007 to March 1, 2011 for the total amount of PLN 13,899,266.46. These amounts were used

to deduct the rent for the years 2007-2011 for a total amount of PLN 287,353.63 (letters, k.

37-43, testimonies of Miroslaw Wozniak, Krystyna Florek, Wieslaw Tokarz, k.252-254, CD,

k. 255, in the scope of rent, circumstances are undisputed).

       The total value of the robot made for the property on which the holiday center at

Piaseczno Lake is run was PLN 11,481,329.10 (PLN 9.138.171,62 net)

(opinion and supplementary opinions of the expert in the field of construction with

attachments, k. 381-636, 711-714, 756v-758, 922-951, 994-997, oral supplementary

opinion, k.1036v-1037)

       By a letter of August 12, 2011, the plaintiff called the defendant Commune to

conclusion of a contract in the mode of non-tender sale of real estate including plots No. 90

and 94/2, for which the District Court Lublin - East with its registered office in Swidnik

keeps land and mortgage registers for (LU1I / 00135980/6 and LU1I / 00141599/3

respectively), citing § 12 of the contract for the price of PLN 14,950,000.00 less the value

of expenditures borne by the tenants since 2007, i.e. PLN 13,889,266.46. Thus, the price was

set at PLN 1,060,743.54, plus the rental fee previously deducted from expenditures in the

total amount of PLN 287,354.63, and thus finally for the price



7
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 10 of 72 PageID #:86


of PLN 1,368,098.17. The claimant indicated the date of conclusion of the contract on

September 5, 2011.

         She also asked for full and documented information on the current legal status of the

real estate.

         In reply, the Mayor of the defendant Commune reported that according to the

regulations Real Estate Management Act of August 21, 1997 real estate owned by the

Commune may be sold through a non-tender procedure only in cases specified in the Act,

when the owner makes a decision on the sale, which the Commune of Ludwin does not plan

to do.

         The representative of the defendant Gmina did not appear in the indicated office

notary in order to conclude the contract.

         The plaintiff reiterated the call for information on the legal status of the property and

requested the Ludwin Commune to update the legal status of plot no. 94/2 due to the fact

that the owner of WPT "Lublinianka" in Lublin and not the Ludwin Commune were entered

in the land and mortgage register.

         The Mayor of the Ludwin Commune, in a letter dated 22 September 2011, stated that

the Commune is the owner of the whole real estate, while the declarations included in the

contract and regarding the legal status of the property were consistent with the actual and

legal status. Moreover, he stated that since 1991 administrative proceedings have been

pending for the return of the real estate constituting part of plot No. 90, initiated from the

application of the former owner.

         In a letter dated 12 October 2011, Solo Investment LLC urged Ludwin Commune to

terminate the lease agreement on the basis of agreement between the parties within 14 days

of receipt of the request and to return the value of the landlord's expenditure on the property

not previously included in the rent, less the total amount of defendant's rent, and thus the

amount of 13,592,363.00 PLN.



8
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 11 of 72 PageID #:87


       It justified the above actions by the defendant, in particular the refusal to sell the

leased property, which led to issues based on legal grounds, economic desirability and the

validity of the continuation of the lease agreement.

       Ludwin Commune did not agree to terminate the contract by agreement of the parties.

       In a letter presented to the defendant Commune on November 18, 2011 plaintiff, as

the legal successor of Antar LTD limited company responsibility in Lublin and a tenant of

real estate located in the village of Rozpłucie Pierwsze, covering plots No. 90 and 94/2, made

a declaration on the evasion of the legal effects of the declaration of will on the conclusion

of the lease contract of the "JAGODA" Holiday Resort on Lake Piaseczno of 15 February

2007, submitted under the influence of a significant error , deviously triggered by the Ludwin

Commune and concerning the content of legal action, consisting of:



    1. false assurance in the wording of § 2 of the aforementioned agreement that "lessor

       confirms that the real estate indicated in § 1 is free from encumbrances and property

       rights and liabilities of third parties and does not know about any circumstances that

       preclude the use of property for running a holiday resort "

    2. false assurance in the wording of § 12 of the above-mentioned contract "the lessee is

       entitled to purchase the subject of the lease by way of non-proprietary terms on the

       terms specified in separate regulations (in cases of development based on a building

       permit)",

while the Commune does not provide for the sale of real estate, where a re-vindication

proceeding is pending, which excludes the possibility of actual and legal purchase of this

property.




9
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 12 of 72 PageID #:88


       Solo Investment, a limited liability company, called for the reimbursement of the

value of expenditures in the amount of PLN 13,899,266.46 within 14 days of receipt of the

tender offer.

(letter dated August 12, 2011, k. 45-49, letter dated 29 August 2011, GN.6845.l.2011, k. 51,

protocol of appearance of one party and failure to appear by the other party, k. 53-54, letter

of 15 September 2011, ref. 56, letter dated 22 September 2011, GN.6845.1.2011, n. 58, letter

of 11 October 2011, k. 60-62, letter dated October 13, 2011, GN6845.l.2011, k. 64)

       Then, on February 27, 2012, the Defendant was summoned to appear for the purpose

of transferring the property. Ludwin Commune in reply, dated 1 March 2012, stated that it

upholds its position expressed in a letter dated 1 December 2011. In view of the failure of

representatives of the Commune on the day indicated, the plaintiff prepared a report of

appearance of the first party and failure to appear of the second party for the purpose of

transferring the property, signed by three witnesses. Without the presence of the defendant,

in the presence of the witnesses indicated, she made the property transfer protocol. She

submitted the protocols to the Ludwin commune. From § 2 lit. g of the real property transfer

protocol shows that the company considers the transfer act to be made. However, the

Commune defended the actions, indicating that the lease contract of February 15, 2007 still

applies.

(letter dated 24 February 2012, point 231, letter dated 1 March 2012, k. 232, information

about the minutes, k. 233, protocol for the appearance of one and the default of the other

party to transfer the property, k. 234, property transfer report dated March 5, 2012, k. 235-

236, letter dated March 16, 2012, at 237)

       Since 1991, in relation to the part of the plot No. 90, formerly marked in land and

building registry as plot no. 285, administrative and court-administrative proceedings

concerning the return of property to




10
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 13 of 72 PageID #:89


previous owners expropriated in the seventies, currently in the person of their heir - Jerzy

Wojtasiewicz, were pending.

(uncontested circumstances, testimony of Jerzy Wojtasiewicz, shortened report of the

hearing, no. 309-311, CD, k. 312)

       In the letters of 2 April 2008, the Leczna County informed about initiating, upon the

request of Antar LTD sp. z o.o., administrative proceedings regarding development, utilities

and development of plots no. 90 and 94/2 in Rozplucie Pierwsze, on the premises of

,,JAGODA'' Holiday Resort. These letters were also sent to the attention of Jerzy

Wojtasiewicz, which was shown in their contents (k. 172, 180, 187, 200, 207)

       In the course of the above-mentioned proceedings, Jerzy Wojtasiewicz applied for

their suspension until the decision of the Minister of Infrastructure issued in case BO 1d /

782-R-124/07 concerning the return of the expropriated real estate - former plot No. 285,

now part of plot No. 90. Applications were not delivered to the lessee.

       Decisions of 30 April 2008 (cases: BAO.IV.7351/120/08-4, BAO.IV.7351/119/08-

4, BAO.IV.7351/118/08/-04, BAO.IV.7351/117/08-4, BAO.IV.7351/104/08-4, BAO.IV.

7351/105/08-4, BAO.IV.7351/98/08-6, BAO.IV.7351/98/08-5), the Leczna County refused

to suspend the proceedings, indicating at the same time that Jerzy Wojtasiewicz is not a party

to them, the provisions were also served on Antar Ltd on May 2 and 5, 2008. and picked up

by Wieslaw Tokarz.

(applications for suspension of proceedings, k. 171, 178, 186, 193, 199, 206, 212, orders of

30 April 2008, notes 168-169, 175-176 183 184, 191-192, 196-197, 203-204, 209-210, 213-

214, acknowledgment of receipt, k. 170v, 177v, 185v, 198v, 205v, 211, 215)

       Jerzy Wojtasiewicz, by a letter filed on April 1, 2008, reported to District Prosecutor's

Office in Lublin motion for commencing criminal proceedings




11
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 14 of 72 PageID #:90


in connection with the investment carried out by Antar LTD sp. z o.o in Lublin without the

required building permit on plot No. 90 located in the town of Rozplucie - Garbow. In the

course of the proceedings, it was stated that sanitary facilities set without the required permit

were dismantled. By virtue of a decision of 28 April 2008, the Poviat Police Headquarters

in Leczna refused to initiate an investigation against the negligible social harmfulness of the

act. (application to initiate criminal proceedings, k. 653, documents, k. 654-682, 693-696,

order of 28 April 2008, k. 685)

       Jerzy Wojtasiewicz also visited the premises of the holiday resort in 2007-2008,

when construction works were in progress, informing employees that the right to part of the

property is contentious. However, he did not talk to the president or owner of Antar LTD.

       The employees of the holiday resort informed Wieslaw Tokarz about the fact that

someone claims the rights to the real property and that the proceedings are in progress.

Wieslaw Tokarz did not provide this type of information to the company's authorities,

considering that it is not within his competence.

(testimony of Jerzy Wojtasiewicz, shortened trial report, k. 309-311, CD, 312, testimony of

Wiesław Tokarz, k. 252-254, CD, k. 255)

       On June 13, 2008, in the course of proceedings for determination invalidity of the

decision of the President of the Office of Housing and Urban Development of 22 March

2000 (P0.5.1-0-85-99), maintaining in force the decisions of the Lublin Province Governor

dated 14 December 1998 (GKN.GW.7221-2 / 76 / 98) refusing to return the property located

in the city of Rozplucie-Garbów, marked as plot No. 285 with an area of 3.21 ha, which is

part of the current plot No. 90, the real estate in which he participated, marked in the

protocol, as the lessee - Wiesław Tokarz, and the attorney-at-law, Marek Pawłowski, was

marked as proxy. Jerzy Wojtasiewicz also participated in the activities (inspection protocol,

k. 98-101).




12
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 15 of 72 PageID #:91


       Antar LTD was called upon to make the plot available for inspection by the Ministry

of Infrastructure. At the behest of the Mayor of the Ludwin Commune, Zygmunt Ogórka -

Krystyna Florek, the inspector for real estate management in the Office of the defendant

Commune, contacted Wieslaw Tokarz with a request to make the property available for an

inspection.

       Wiesław Tokarz had authorizations granted on 10 April 2008 and 12 June 2008 by

the President of Antar LTD to represent him before public administration authorities, in all

matters related to the proceedings regarding the investment in the Antar Resort Piaseczno

on the Lake Piaseczno.

       Marek Pawłowski had authorization from June 12, 2008 to represent Antar LTD a

limited liability company based in Lublin to represent it before public administration

authorities, common and administrative courts and other entities in matters related to

proceedings regarding investment in Antar Resort Piaseczno on Lake Piaseczno. The

authorization was granted by the management of the Company.

       The authorization held by Wiesław Tokarz and Marek Pawłowski was granted

according to the needs - that is, in the event of the need to submit or collect documents in

the course of proceedings before administrative authorities, mainly building authorities.

       Wiesław Tokarz is not an employee of the plaintiff, he has rendered services for him

(and his legal predecessor) during the investment process, in particular in

the scope of obtaining building permits.

       The above powers of attorney did not authorize to represent Antar LTD Ltd. in the

course of proceedings for the return of real estate. The company was not a party to this

proceeding. During the inspection, Wiesław Tokarz submitted his




13
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 16 of 72 PageID #:92


authorization to the employees of the Ministry of Infrastructure and it was not questioned.

       After completing the inspection, Wiesław Tokarz reported to the deputy Mayor of

the Ludwin Commune for information about the results of the inspection, which informed

him that they were beneficial for the Commune. Wiesław Tokarz forwarded this information

to Andrzej Pawlak, the president of the board of Antar LTD. The chairman of the board of

the company decided that there was no problem associated with this proceeding.

(authorization, k. 221-223, 895.896, testimonies of Andrzej Pawlak, Krystyna Florek,

Wiesław Tokarz, Sławomir Czubacki, everyone, k.252-254, CD, k. 255, Elżbieta Skarbek, k.

78lv-783, Daria Predko , k. 783-784, Jarosław Tarnasiewicz-Heldut, k.1037v-1039,

summons, k. 891, confirmation of receipt, k. 893)

       The real estate, on which the "JAGODA" Holiday Resort was located on Lake

Piaseczno, was for many years the subject of lease contracts, but immediately before the

conclusion of the lease contract with the lessee, the holiday resort was run by the Ludwin

Commune, due to the lack of willing external entities. In the tender announcements placed

by the Ludwin Commune, information about the lack of real estate encumbrances was

included.




       During several months of negotiations regarding the conclusion of the contract,

representatives of the Ludwin Commune did not inform representatives of Antar LTD about

pending expropriation proceedings. Both the Mayor of the Commune and his deputy, in

connection with the position of Antar LTD, predicted the possibility of selling real estate in

the future, after making an investment for the infrastructure of a holiday resort.

       Representatives of the Commune were afraid that in the event of immediate action

selling the whole property, the company will divide it and sell it to other entities, while the

municipality wanted to preserve



14
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 17 of 72 PageID #:93


the current character of the property. Each party was represented by entities providing legal

aid.

       (testimony of Andrzej Pawlak, Krystyna Florek, Wiesław Tokarz, Slawomir

Czubacki, Zygmunt Ogórek, k.252-254, CD, k. 255, Jaroslaw Tarnasiewicz - Helduta, k.

1037v-1039)

       The District Court determined the facts based on the evidence provided.

       In principle, the documents presented by the parties were not questioned, except the

inspection report of the property of 13 June 2008 (k. 98-101), to the extent that Wieslaw

Tokarz as the lessee was determined, and Marek Pawlowski as the representative of the

lessee. Nevertheless, despite the objections of the plaintiff's proxy regarding the lack of

influence of marked persons on the manner of their specification in the report, it should be

pointed out that Wieslaw Tokarz explicitly stated that he considers himself to be a tenant for

his mistake, which clearly shows that he knew how in the protocol he was specified, and all

claims about adding his person post factum are not confirmed in the actual state.

       In view of all the above-mentioned documents, the Court gave faith.

       When assessing the testimonies of the witnesses, the Court first considered which

party from the trial the given witness was involved with at the stage of preparation and

implementation of the contract, as well as now, because the content of the testimony was

largely related to this circumstance.

       It should be pointed out, however, that the witness Andrzej Pawlak, acting as the

president of Antar LTD (like Jaroslaw Tamasiewicz-Heldut) had detailed information on the

negotiation process and conclusion of the lease agreement, whereas in the scope of the

investment itself, in particular administrative proceedings, his knowledge in a large it was

based on information obtained from Wieslaw Tokarz, who as part of




15
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 18 of 72 PageID #:94


his business activity dealt directly with the issues of building permits and related

administrative processes, activities on the property itself, as well as contacts with the Ludwin

Commune (of a less formal nature).

       Witness Zygmunt Ogorek, on the other hand, repeatedly during testimonies was

oblivious to oblivion, which was associated with a stroke he had suffered. On behalf of the

Commune, due to the scope of duties and direct participation, and therefore knowledge in

this subject, detailed testimony was made by Krystyna Florek, while the negotiation process

between the Municipality and Antar LTD was also known to Slawomir Czubacki, deputy

Mayor during negotiations, currently no longer a deputy Mayor.

       The witness Mirosław Woźniak is not directly involved in the dispute, his testimonies

were factual and did not raise any doubts. Similarly to the testimonies of the real estate

owners participating in the survey in June 2008, employees of the Ministry of Infrastructure:

Elzbieta Skarbek and Daria Predko.

       There was also no basis for refusing credibility of Jerzy Wojtasiewicz's testimonies,

which were also confirmed in the documents in the files of the case, and which presented

facts, obviously from the perspective of the witness situation.

       In view of the above circumstances, the Court gave faith in testimony of: Andrzej

Pawlak, Wieslaw Tokarz, Jaroslaw Tamasiewcz-Heldut, Slawomir Czubacki, to the extent

they reported that in the course of the negotiations, the Commune presented the opportunity

to sell real estate to the representatives of the company, and the concerns expressed by the

Commune authorities regarding the parceling and sale of plots, irrespective of arrangements

of the local spatial development plan, are in logical relation with the content of the contract

and investments then taken by the plaintiff and his predecessor. It should also be pointed out

that in the case of entities conducting real estate development activity on a large scale, based

on the principles




16
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 19 of 72 PageID #:95


of life experience, it is difficult to accept that these entities undertook significant

investments, without the guarantees provided by the Ludwin Commune. For these reasons,

Krystyna Florek and Zygmunt Ogorek, who testify to the invariable declarations of the

Commune that the contract concerns the lease, did not envisage the sale, could not be

considered credible. Moreover, one should emphasize the contradiction in the testimonies of

Zygmunt Ogorek, who once pointed out that it was impossible to sell the plot due to the

recovery proceedings, and then that the inability to sell resulted only from the conditions of

its communalization (and thus the resort through the Commune). The second argument is in

obvious contradiction with the possibility of selling it as provided for in the contract.

       However, the issue of the lack of official information about the ongoing recovery

proceedings in relation to part of the real estate were in fact undisputed between the parties.

Zygmunt Ogorek testified that he did not inform the lessee at any stage of the negotiations

about the pending return of the property, he also had no knowledge if any of the employees

gave such information, in any case it should be considered that he did not issue such orders.

However, Slawomir Czubacki testifies that the municipality downplayed the proceedings,

pointing to the obvious unfounded claims of J. Wojtasiewicz, which is in essence expressed

in the testimonies of Zygmunt Ogorek.

       Witness testimony of Wieslaw Tokarz, in the scope in which he presented his

knowledge of return proceedings, is unclear, because he states that he was not informed

about the pending proceedings, then that he tried to find out in the Commune Office, and

that he inspected the property inspection with applications for EU funds, and further, that he

knew that the inspection was related to the claims of "some people" regarding real estate.

On the other hand, Krystyna Florek's testimony, in so far as she states that she unequivocally

informed Wieslaw Tokarz about the pending refund procedure and that it excludes the

possibility of selling




17
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 20 of 72 PageID #:96


the real estate, taking into account the whole of the evidence, one cannot find confirmation.

       Credible, because it corresponds with the content of files submitted to the file

documents are testimonies of the witness Zbigniew Dabka (k 1149-1150). Witness described

the process of issuing construction permits, refusing to suspend the investment process, but

also the course of the meeting at the District Head of Leczna County office. He admitted that

the meeting was attended by Jaroslaw Tamasiewicz-Heldut, but he also stated that the

information about the pending refund procedure, in his opinion, did not affect the course of

the investment process. The testimony of this content clearly characterizes the approach of

self-government bodies to the ongoing administrative proceedings for the return of a part of

the property, belittling its importance and significance, as discussed in more detail below.

Similarly, the conclusions can be drawn from the testimony of the witness Adam Niwiński

– District Head of Leczna County (k 1151 - 1151 v) who answered the question "whether

Mr. Wojtasiewicz's claims were taken seriously or trivial", he said that the purpose of the

meeting in his cabinet was to ensure a smooth the process of issuing decisions - building

permits.

       However, the testimony given as a party by the Mayor of the Ludwin Commune -

Andrzej Chabros (k 1151v-1153) deserves only part of the bestowal of faith. First of all,

these fragments of his testimony, which are based on information obtained from third parties,

or those that boil down to the legal interpretation of contractual provisions, are not

convincing. However, the witness admitted that he had asked the inspector to check the cost

and financial estimates presented by the plaintiff, which led to the approval of these cost

estimates. Only some items of these cost estimates were questioned. It should be noted that

the opinion of an expert in the field of construction was based on works that were not

questioned by the defendant, which makes the expert's opinion credible.




18
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 21 of 72 PageID #:97


       Statements made as a plaintiff by the President of the Management Board of Sylwia

Tamasiewicz-Heldut (k 1151 v) were irrelevant from the point of view of the substantive

decision, because she had no knowledge of the investment and implementation of the

provisions of the concluded contract.

       Due to the need to have special messages in respect of the value of expenditures made

by the party causing the defendant's property, the court allowed evidence of an expert

opinion in the field of construction. In view of the motivated objections of the defendant, the

District Court subsequently confirmed the supplementary opinion.

       The expert thoroughly explained the premises that became the basis of the prepared

opinion. Details showed the value of individual works and coefficients that formed the basis

for establishing this size. In complementary opinions, he was also comprehensively referring

to the doubts raised by the defendant, also taking into account partially raised allegations.

However, the court had in mind that the expert erroneously classified the rent as the value

of the investment, the amount of which was unchallenged between the parties. The rent is

not an expense and cannot affect its amount. In the face of a transparent presentation by the

expert of the methods for which he calculated the value of outlays, without including rent.

Based on the data held, the court clarified the value of gross outlays in the amount of PLN

11,239,951.09 (PLN 13,388,089.15 x 84% -bo 16% consumption, k. 925)

       The allegations submitted by the defendant to the opinion were of a polemical nature

or referring to the legal assessment of the facts, which ultimately made it pointless to admit

evidence from the opinion of another expert. The reference by a proxy of the defendant

Gmina to the difference in calculations does not constitute grounds for refusing the integrity

of an expert opinion. The material that formed the basis for preparing the opinion was

complicated, and access to source materials was hindered. It cannot be overlooked that the

scope of works for which the expert was based was approved by the defendant




19
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 22 of 72 PageID #:98


annually in the course of rental settlements, and the defendant did not question the expert's

scope or documents submitted to the expert (protocol, k. 393).

        According to art. 278 § 1 of the civil code (k.p.c.), in cases requiring special

knowledge, the court after hearing the parties' requests as to the number of experts and their

choice, may summon one or several experts to seek their opinion. This proof, as emphasized

in the case-law, is subject to review by the court pursuant to art. 233 § I of the civil code

(k.p.c.), on the basis of the criteria for compliance with the principles of logic and general

knowledge, the level of expert knowledge, theoretical foundations of opinions, and the

manner of motivating and the degree of firmness of the conclusions expressed in it. It cannot

be assumed that the court is obliged to admit evidence from subsequent experts whenever

the opinion is unfavorable for the party. The need to appoint another expert should therefore

result from the circumstances of the case, and not from the dissatisfaction of the party with

the previous opinion submitted (judgment of the SA in Krakow of 31 January 2013, I ACa

1339/12).

        Based on the above, the Court made findings of facts relevant to the decision in the

case.



        The District Court considered the following:



        The plaintiff company demands the reimbursement of expenditures made by it and

its legal predecessor on the basis of an agreement concluded as a result of submitting a

declaration of will under the influence of an error, the consequences of which were repealed

by submitting an appropriate statement.

        The error was related to the circumstances specified in § 2 and 12 of the lease

contract, i.e. providing the defendant with no encumbrances, property rights and liabilities

of third parties and that he does not know about the circumstances excluding the use of real

estate for the holiday resort and

20
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 23 of 72 PageID #:99


granting the lessee the right to purchase the subject of the lease on the way of no - tender, on

terms specified in separate regulations in the case of development based on a building permit.

        The plaintiff said that they were inconsistent with reality, because in respect of the

part of property, there was an administrative proceeding regarding the return of the property

to the expropriated owners, about which the applicant's predecessor did not know.

        Article 84 of the Polish Civil Code (k.c.) states that in the event of an error regarding

the content of a legal transaction, it is possible to evade the legal consequences of his

declaration of will. If, however, the declaration of will was made to another person, it may

only be evaded from its legal effects if the error was caused by that person, even without her

fault, or if she knew about the error or could have easily noticed the mistake; this limitation

does not apply to the unpaid legal transaction (§ 1). One can only rely on an error justifying

the supposition that if the declarant would not act under the influence of error and would

judge the matter wisely, he would not submit a statement of that content, and thus a material

error (§ 2).

        Error on which an entity evading from effects is referred to incorrectly a declaration

of will made must relate to a legal transaction and be relevant, unless it was triggered by a

trick (Article 86 § 1 of the Polish Civil Code (k.c.)). The deliberate evocation of a mistake

is the conscious act of the contractor aimed at evoking a misleading idea of reality.

        In the opinion of the Court, this circumstance did not take place. From Sławomir

Czubacki's testimony, it appears that the proceedings with Jerzy Wojtasiewicz's participation

were belittled in the Commune, because his demands were not considered valid and

meaningful. A similar conclusion can also be drawn from the testimonies of Zygmunt

Ogorek, who indicated that he did not know whether any of the employees provided

information about the refund procedure regarding part of lot no. 90, while he himself did not

inform the participants of the negotiations. However, the witness Krystyna Florek




21
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 24 of 72 PageID #:100


 said that she would not consider such a claim to be a burden on real estate, so she did not see

 the need to include relevant information in tender offers, and the assurance provided in § 2

 of the contract she considers to be correct. Commune activities in this respect should

 therefore be assessed as devoid of due care or diligence, however, the Court found no

 grounds to consider that they were directed at deliberately introducing the representatives of

 Antar LTD into error.

        An error as to the content of a legal transaction means, in fact, an error as to the

 circumstances included in the content of that activity (for example, justification of the

 Supreme Court resolution of 18 November 1967, III CZP 59/67, OSNC 1968, No. 7, item

 177). The determination of the content of a legal transaction and its components must be

 made taking into account the provisions of art. 56 k.c. Therefore, one cannot lose sight of

 the fact that a specific legal act constituting the subject of assessment evokes "not only the

 effects expressed in it, but also those that result from the act, principles of social coexistence

 and established customs". The mistaken idea that falls under the notion of error includes both

 the content of the statement (mistake) and other circumstances, such as facts to which the

 statement relates, legal norms applicable to the legal action carried out, or legal effects of

 the legal transaction (justification of the judgment Supreme Court of 19 October 2000, III

 CKN 963/98, OSNC 2002, No. 5, item 63).

        The plaintiff's predecessor's error related to the factual circumstances connected

 directly with the legal status of the real estate that is the subject of the lease contract, in

 which the lessee has been granted the right to purchase the property after its previous

 construction. Therefore, there is no doubt that in the light of the above considerations, the

 error concerned the content of the legal transaction.

        The second premise is the essential nature of the error, and therefore conditioning

 making a legal transaction.




 22
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 25 of 72 PageID #:101


        In literature and case law, it is claimed that the error must be significant subjectively

 and objectively. The subjective significance of the error should be assessed taking into

 account the significance of the provisions whose mistake was related (usually the error

 concerning the characteristics of the subject of the service will be significant) for the person

 who made the statement. The significance of the error "must be (...) also objective, that is,

 the kind that a reasonably acting person who knows the true state of affairs would not make

 a declaration of will" (adopts the Supreme Court of 31.8.1989, III PZP 37/89, OSN 1990,

 No. 9, item 108). An objective assessment of the significance of an error consists in

 considering whether in the same circumstances a reasonable person would make a

 declaration of will if he did not act under the influence of error.

        Assessment or error should be carried out based on the analysis of the content of the

 entire contract and other circumstances of its conclusion.

        As it appeared from the testimonies of witnesses - Wieslaw Tokarz, Slawomir

 Czubacki and Andrzej Pawlak, ultimately the investor was going to buy real estate, however,

 due to concerns of the authorities of the Ludwin Commune regarding the possibility of

 dividing and selling the divided property, therefore the liquidation of the holiday resort, a

 lease agreement was concluded, the provisions of which clearly indicate that the lessee

 should adapt the property to the needs of a modern high-standard holiday resort (§ 1 point 4

 of the contract), while limiting its right to return the equivalent of the expenditures made (§

 9 and 11 of the contract). In this way, the leased real estate, through adequate security and

 in accordance with the assumptions regarding the operation of the holiday resort and the

 construction of leased plots, obtained a guarantee of maintaining the existing character of

 the property. It is therefore obvious that an important condition for the conclusion of the

 contract was the future sale of real estate, which, however, under the conditions of pending

 proceedings for reimbursement, pursuant to art. 34 par. 3 of the Act of 21 August 1997 on

 real estate management (Journal of Laws of 2015, item 782, as amended) was not possible.

 Therefore, it should be considered that the company,

 23
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 26 of 72 PageID #:102


 having information about pending proceedings, which excludes the sale of real estate, would

 not have concluded a lease agreement with similar content.

         Thus, the error was significant and concerned the content of the legal transaction.

         According to art. 84 § 1 second sentence, in the case of paid transactions, in addition,

 one of the three premises indicated in it must be fulfilled, namely the other party:

 1) caused the error by, if only innocent behavior, or

 2) knew about the error, or finally

 3) could easily see the error.

         The defendant not only did not reveal in the course of the negotiations that the

 property was in progress with recovery, but also ensured that there were no real estate

 encumbrances, therefore it is undoubted that the error was caused by it.

         Article 88 § 1 of the Civil Code (k.c.) makes it possible to evade the legal

 consequences of a declaration of will which has been made to another person under the

 influence of an error or threat, by a declaration made to that person in writing.

         Such a statement was made in a letter submitted to the Ludwin Commune on

 November 18, 2011 (k. 66 and n.).

         On the basis of the present case, there arises the issue related to the lack of identity

 of the entity that made the declaration of will affected by the defect and the entity that made

 the declaration of evasion.

         The plaintiff derives its right from the contract concluded with the previous tenant.

         The change of the parties to the reciprocal contract is, in principle, admissible. In

 practice, it should take the form of a new contract concluded with the participation of a third

 party, in which there will be a simultaneous exemption from the contractual rights and

 obligations of the existing contractor. However, the acceptability of changing the parties to

 the contract is also accepted as a result of bilateral activities involving third parties that have

 the characteristics of transferring claims (art. 509 and n.) and a translative debt takeover (art.

 519 and n. k.c.), while

 24
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 27 of 72 PageID #:103


 the legal effectiveness of such activities depends on the preservation of the required form

 (see the verdicts of the Supreme Court of 6 November 1972, III CRN 266/72, OSN 1973,

 No. 9, item 160 and of June 17, 1999, I CKN 44/98, not public, the Court of Appeals in

 Poznan in the judgment of 21 April 2010, IA Ca 214/10).

        By the power of a written agreement to transfer the rights and obligations from

 the lease agreement of September 23, 2009 (k. 24 and n.), which was not questioned by the

 defendant, Antar LTD limited liability company based in Lublin, transferred the rights and

 obligations to the plaintiff under the lease agreement of the JAGODA Holiday Resort on

 Lake Piaseczno. The Defendant granted the consent to the above-mentioned agreement,

 provided that the seat of the Solo Investment company was transferred to the Ludwin

 Commune, which, as is apparent from the excerpt from the Register of Entrepreneurs of the

 National Court Register attached to the petition (k. 14-15), occurred.

        According to art. 509 § 2 k.c. the creditor may, without the consent of the debtor,

 transfer the claim to a third party (transfer), unless it would oppose the act, contractual clause

 or liability. Together with the claim, all rights related to it are transferred to the buyer, in

 particular a claim for compound interest (§ 2). In the light of art. 511 k.c. if the claim is

 confirmed by a letter, the transfer of this claim should also be confirmed by a letter. Art. 519

 k.c. it provides that a third party may enter the place of the debtor who is released from the

 debt (§ 1). The debt can be taken over by a contract between the debtor and a third party

 with the consent of the creditor. A creditor's declaration may be made to any of the parties.

 It is ineffective if the creditor did not know that the person taking over the debt is insolvent

 (§ 2 point 2). The debt assumption contract should be in writing in case of nullity. The same

 applies to the creditor's consent to takeover debt (Article 522. k.c.).

        In view of maintaining the required form and obtaining the consent of the Ludwin

 Commune, the change of the parties to the contract was legally effective.




 25
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 28 of 72 PageID #:104


         The right to submit a statement on the evasion of the declaration of will made under

 the influence of error is legal and shaping, because it creates the competence of the

 authorized entity to unilaterally change or terminate the existing legal relationship (see Z.

 Radwanski, Civil Law - general part, CH Beck 2009, s. 90). However, it should be claimed

 that the subject of the transfer is not only the ability to require the debtor to fulfill the

 payment, because the transfer not only results in the succession of the claim itself, but also

 includes other elements that make up the creditor's situation. As a result, the assignee will

 obtain forming rights, among them the possibility of submitting a declaration under Art. 88

 § 1 k.c. (see e.g. SN judgments of 28 November 2006, IV CSK 224/06, 22 April 2010, V

 CSK 376/09).

         In view of the above, the plaintiff, in principle, was entitled to the right to evasion of

 the effects of a declaration on the conclusion of a lease contract.

         Nevertheless, the defendant argued that due to the passage of time from the moment

 when the claimant (its legal predecessor) detected the permission, it expired.

         According to art. 88 § 2 k.c. the right to repeal expires in the event of an error - within

 a year of its detection.

         The deadline to avoid the legal consequences of the declaration of will made under

 the influence of an error starts running from the moment of its detection or the emergence of

 a state in which a rational person would realize that he acted under the influence of the error.

 According to the literal wording of the provision, only knowledge acquisition, and not the

 possibility of learning about an error is a legal event that results in the beginning of a period

 of intent. A narrow, literal interpretation of the provision would mean that a person who, due

 to his carelessness, did not notice a mistake, although a reasonable person should have

 noticed him in his place, would have had a longer period of avoidance of the declaration of

 will due to his carelessness (Konrad Osajda, Code of Civil commentary, CH Beck 2014,

 Biruta Lewaszkiewicz-Petrykowska, Commentary



 26
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 29 of 72 PageID #:105


 to the Civil Code, LEX 2009, judgment of the SA in Cracow of July 22, 2014, I ACa 638/14,

 LEX No. 1566999). It should be pointed out that the interpretation of the provision of art.

 88 § 2 k.c. remains in accordance with art. 355 § 2 of the Polish Civil Code (k.c.) which,

 although it directly refers to the debtor's performance of obligations, is also applicable in all

 legal relations with the participation of "professional" entities. The rule resulting from this

 provision obliges these entities to act with due diligence in the scope of their business

 activity, taking into account the professional nature of this activity.

         There is no doubt that the Commune did not provide, in its official form, information

 about the proceedings aimed at returning the property to the previous owners. Nevertheless,

 the plaintiff, already in 2008, received information that part of the leased property is subject

 to such proceedings. The company, as can be seen from the attached photocopies of

 documents in the files of the proceedings kept by the Minister of Infrastructure (BO1d/782-

 R-124/07), was notified of the need to provide plot no. 90 for the inspection on June 13,

 2008; in the text of the notification (k. 891), it was pointed out that the proceedings

 concerning the annulment of the decision of the President of the Housing and Urban

 Development Office of March 22, 2000, sign PO.5.1-O-85/99, which upheld the decision of

 the Lublin Voivode of December 14, 1998 (sign GKN.GW.7221-2/76/98), refusing to return

 the property located in the town of Rozplucie - Grabow, marked as plot No. 285, area of

 approx. 3.21 ha. It was further indicated that it is now part of plot No. 90, area of 9.14 ha,

 and the authority conducting the proceedings was obliged to determine the implementation

 of the expropriation of the former plot No. 285. The request for this content was collected at

 the office of Antar LTD by its worker on May 27, 2008 (k. 893). The plaintiff's proxy did

 not comment on the contents of these documents, he did not question them, and the analysis

 of all material collected in the case indicates that the letter was received by the same person

 who received correspondence sent from the Leczna County at other times, therefore, there

 is no



 27
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 30 of 72 PageID #:106




 indication that it was an unauthorized or accidental person. It should also be pointed out that

 the correspondence came from the body directly conducting proceedings in the case, so it is

 difficult to assume that it did not contain reliable or truthful information. What's more, even

 if they were not enough for the company, they should give rise to actions to clarify this issue.

 The position is not accepted, according to which the professional ignores the relevant

 circumstances of his business activity, to rely after some time its ignorance in this regard.

        The above indicates that correspondence was delivered to the address of Antar LTD,

 which contained information allowing for the detection of an error. Also, the decisions issued

 in the course of proceedings conducted by the Leczna County included in their content

 information on the proceedings regarding the return of the expropriated property designated

 as a former plot of land no. 285, and now part of the lot no. 90.

        A separate issue, strongly accentuated by the defendant, was participation in a review

 of the real estate in June 2008 of Wieslaw Tokarz and Marek Pawlowski, who presented the

 authorization to the authorities from the board of Antar LTD. Both Wieslaw Tokarz and

 Andrzej Pawlak testified that the authorization submitted during the inspection was a one-

 off authorization, issued according to specific needs. Since Antar LTD was informed about

 the inspection, and Wieslaw Tokarz had the authorization issued on the day preceding the

 act, which he presented to the representatives of the Ministry of Infrastructure conducting

 the inspection, it means, in the light of logic, that it was granted to him in connection with

 this particular act, which he submitted it. Thus, it should be considered that he acted on

 behalf of the lessee during this operation. The proof of the truth of this assumption may also

 be the fact that he sought information from the employees of




 28
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 31 of 72 PageID #:107


 the Commune Office regarding the results of the inspection and such information, although

 quite general in nature, was obtained and handed over to the president of Antar.

        A number of presented circumstances lead to the conclusion that the legal

 predecessor of the claimant could have detected the error already in 2008, which would lead

 to the conclusion that the action has been corrected, due to the ineffective passage of time to

 avoid the effects of the declaration of will made under the influence of error.

        Nevertheless, it should be pointed out that the legal predecessor of the plaintiff

 acted on the basis of the assurances of its contractor, territorial self-government unit, which

 denied the existence of any doubts as to the legal status and, consequently, the possibility of

 selling the property located on Lake Piaseczno. Therefore, the tenant's conduct cannot be

 assessed in isolation from these circumstances. Since it is undisputed that in the text of the

 real estate lease notices the proceedings regarding the return of real estate were not provided,

 such information was also not provided in the course of the negotiations, but also after the

 contract was concluded, the plaintiff had grounds to be convinced that such circumstances

 do not occur, and consequently, do not treat messages contained in correspondence

 addressed to the company from the Ministry of Infrastructure, or Leczna County, as

 regarding facts affecting the implementation of contractual provisions. Both in doctrine and

 jurisprudence, it is assumed that an error may refer to both factual and legal circumstances

 (such as the Supreme Court in its judgment of 6 June 2003, IV CK 274/02, Lex No. 146440

 and of 5 December 2000, IV CKN 179/00, Lex No. 52505), and in respect of the latter, the

 plaintiff company was still in the wrong opinion, and the error in this respect was not

 detected until the Mayor of the Ludwin Commune gave formal information that in fact the

 proceedings regarding the return of a part of the leased property (k. 58), which allowed to

 consider this circumstance as relevant.




 29
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 32 of 72 PageID #:108


         Assuming the current and fixed views on the essence of error as the difference

 between the state imagined by the declaration of will and the real state, based in the field of

 error in law on the interpretation and practice of applying the law, the detection of error

 should be understood as the abolition of this difference. To achieve this state, it is necessary

 to recognize the actual state and change the current image. Learning about the existence of

 discrepancies begins only with the cognitive process aimed at determining what the

 differences concern and what is the real state. Since the detection of an error is a reliable

 moment for making a decision to avoid its effects, it is necessary to get to know them in

 error at least to the extent that the declarant is able to assess the significance of the error (see

 judgment of the Supreme Court of 6 June 2003, IV CK 274/02, LEX No. 146440)

         The letter containing the relevant information is dated September 22, 2011 while the

 declaration on the evasion of the effects of the declaration of will made under the influence

 of the error took place on November 18, 2011, when the plaintiff filed an appropriate letter

 to the Ludwin Commune (k. 66 and n.), so that the required deadline was met. As a

 consequence of the effective evasion of the legal consequences of a declaration of will to

 conclude a lease agreement that provided for making outlays on property, the plaintiff

 demands to return their equivalent.

         Effective evasion of the legal consequences of the declaration of will made under the

 influence of error makes the contract invalid ex tunc. The benefit fulfilled in the performance

 of such a contract is an undue payment (art. 410 § 2). The basis for demanding its return are

 provisions on unjust enrichment in connection with art. 410 § 1 c.c. (judgment of the

 Supreme Court of 9 February 1998, III CKN 372/97, LexPolonica No. 343981).

         Article 410 § 1 and 2 in conj. from art. 405 k.c. obliges you to return in kind, and

 if it is not possible, to refund the value of the benefit obtained unduly. The benefit is not due

 if the person who fulfilled it was not obliged




 30
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 33 of 72 PageID #:109


 at all or was not obliged towards the person it provided, or if the basis for the benefit was

 not fulfilled or the intended purpose of the benefit was not achieved, or if the legal act

 obliging to perform the service was invalid and not became valid after the performance was

 fulfilled.

         The fact that the plaintiff and its predecessor made outlays was not contentious.

 Basically, in the course of the trial, the defendant did not question the scope of the work but

 only their value due to the fact that it was not determined based on as-built cost estimates

 drawn up on the basis of the acceptance protocols of the work conducted.

         In the course of the trial, however, the plaintiff presented documents confirming the

 Ludwin Commune's approval of the cost and scope of the works performed, and the as-built

 cost estimates underlying the preparation of these documents (and in the course of the

 proceedings being the basis for the expert to issue an opinion) were submitted to the Ludwin

 Commune for verification by a specialist appointed by the defendant for this purpose, has

 been proved in the course of testimonies by Krystyna Florek and Miroslaw Wozniak.

         Since, therefore, a way of verifying the works carried out was accepted between the

 parties to the present proceedings, the Commune considered it correct and did not question

 the number of works carried out at the co-operative stage, and at the stage of the court

 proceedings did not indicate any circumstances suggesting an irregularity of the previously

 established scope of expenditures, the assessment of the legitimacy of the allegations

 presented by the defendant and the assessment of the documents submitted by the plaintiff

 as evidence of the expenditures made, should lead to the conclusion that the defendant's

 allegations are made not due to actual objections, but only due to the defendant Commune’s

 process strategy.

         In view of the set scope of works, it was necessary to determine their value. How

 it is indicated in the jurisprudence (see e.g. the judgments of the Supreme Court of March

 12, 1998, CSK 522/97, OSNC 1998/11/176 and of October 3, 2003, III CKN 1313/00,



 31
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 34 of 72 PageID #:110


 no public, of 1 December 2010, I CSK 64/10), if the return of unjust enrichment is to take

 place in money, then if an action of adjudication is upheld, the current enrichment is

 refunded, which should be understood in accordance with Art. 405 k.c. in conjunction with

 art. 316 k.p.c. and applied by analogy to art. 363 § 2 k.c., return enrichment existing at the

 time of the verdict. This position is shared by the court hearing the case.

        It was necessary to determine the value of outlays, taking into account the degree of

 their consumption, so that the current value of enrichment of the defendant could be

 indicated, which required special information.

        The expert in the field of construction in his opinion, taking into account only the

 expenditure approved by the defendant, gave the net and gross value of the expenditures

 made (k 925).

        The Commune's defendant disputed the possibility of adjudicating to the plaintiff

 the amount including VAT, arguing that some of the work was performed by the claimant's

 employees, i.e. the economic method.

        Referring to this allegation, it should be pointed out that the outlays on real estate, to

 be returned, on the basis of art. 8 sec. 1 of the Act of March 11, 2004 on Value Added Tax

 (ie, Journal of Laws of 2011 No. 177, item 1054, as of111) are treated by the tax authorities

 as paid services, and these in accordance with art. 5 para. 1 of the above-mentioned Act are

 subject to tax on goods and services, also in the case when the obligation to return their value

 results from the provisions on unjust enrichment, if the active VAT taxpayer is concerned

 (see judgment of the Supreme Administrative Court of 10 May 2011, I FSK/743/11). Such

 an understanding of the concept is related to the content of the provision of art. 47 § 1 k.c.

 & 48 k.c., which results in connection with the ownership of the land of its constituent parts,

 therefore things permanently connected with it, to which the buildings and structures erected

 by the plaintiff belong undoubtedly. A similar position, in the present case, was taken by the

 Minister of Finance in an individual tax interpretation of August 28, 2014, issued through

 the Director of the Tax Chamber in

 32
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 35 of 72 PageID #:111


 Lodz (sign IPTPP2/443-418/14-3/JN), which the plaintiff has attached to the case file (k.

 974-976). It is irrelevant that he misinterpreted the concept of withdrawal from the contract.

 For these reasons, it is irrelevant whether the plaintiff performed work through his

 employees or the method of commissioning of work to other entities, because the whole

 provision of outlays is a service. The result of the above is the statement that the benefit

 awarded in the case in question will be connected with the obligation to pay VAT by the

 plaintiff company. In accordance with the provisions of art. 3 par. 1 point 1 in zw. from

 paragraph 2 of the Act on information about prices of goods and services of 9 May 2014

 (Journal of Laws of 2014, item 915), the buyer is obliged to pay to the entrepreneur for the

 service a price that includes tax on goods and services. The above requires, therefore, VAT

 to be taken into account in the amount awarded by the plaintiff, and thus the gross price set

 by the expert.

        Resolution on the interest the Court based its content on art. 481 in conjunction from

 455 k.c. The plaintiff evaded the effects of the declaration of will to conclude a lease

 agreement in a letter lodged with the defendant Commune on November 18, 2011, at the

 same time appointing its 14-day deadline for return, thus marking the date of performance.

 Thus, according to the call, interest should be due from December 3, 2011.

        However, the fact that the amount of enrichment is determined as at the date of the

 award, does not imply the payment of interest from that date. Court proceedings are a

 consequence of negating by the defendant Commune the obligation to fulfill the obligation,

 which, however, is not tantamount to the lack of its maturity, and determining the value of

 return of undue payment according to the state of judgment is an expression of the amount

 of enrichment at the time of return. The provisions on undue payment refer to the actual

 benefit obtained by the enriched equivalent at the time of return, as evidenced, for example,

 by the provision of art. 409 c.c. The defendant was obliged to return the benefit to the

 claimant in accordance with the regulations indicated in the law, with the date specified in

 the request for payment. There is

 33
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 36 of 72 PageID #:112


 therefore no reason to limit the obligation to pay interest on the defendant.

        Decision on the costs of the trial the court based the content of art. 102 k.p.c., in

 accordance with which he charged the defendant Commune with the obligation to reimburse

 the costs incurred by the plaintiff, i.e. fees from the claim in the amount of PLN 10,000.00

 and advances paid at the expense of expert opinions in the total amount of PLN 11,562.12.

 In the opinion of the Court, only such a division of the costs of the proceedings, excluding

 the costs of legal representation incurred by the parties, guarantees the implementation of

 the principle of equity, referred to in the above-mentioned art. 102 k.p.c. It should also be

 borne in mind that charging the municipality with the obligation to pay a large sum of money

 as a reimbursement of expenses, and at the same time the obligation to reimburse the costs

 incurred by the opponent, may lead to a difficult financial situation for the Commune and

 render the development plans of the Commune and its residents impossible.

        Other, unpaid costs in the form of a portion of the claim fee, have been taken over

 pursuant to article 113, paragraph 3 of the Act on court costs in civil cases for the account

 of the Treasury.

        For the reasons given above and for the cited content the law has been adjudicated

 by the court as in the operative part of the judgment.




 34
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 37 of 72 PageID #:113




        ORIGINAL
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 38 of 72 PageID #:114
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 39 of 72 PageID #:115
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 40 of 72 PageID #:116
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 41 of 72 PageID #:117
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 42 of 72 PageID #:118
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 43 of 72 PageID #:119
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 44 of 72 PageID #:120
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 45 of 72 PageID #:121
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 46 of 72 PageID #:122
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 47 of 72 PageID #:123
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 48 of 72 PageID #:124
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 49 of 72 PageID #:125
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 50 of 72 PageID #:126
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 51 of 72 PageID #:127
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 52 of 72 PageID #:128
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 53 of 72 PageID #:129
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 54 of 72 PageID #:130
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 55 of 72 PageID #:131
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 56 of 72 PageID #:132
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 57 of 72 PageID #:133
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 58 of 72 PageID #:134
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 59 of 72 PageID #:135
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 60 of 72 PageID #:136
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 61 of 72 PageID #:137
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 62 of 72 PageID #:138
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 63 of 72 PageID #:139
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 64 of 72 PageID #:140
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 65 of 72 PageID #:141
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 66 of 72 PageID #:142
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 67 of 72 PageID #:143
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 68 of 72 PageID #:144
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 69 of 72 PageID #:145
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 70 of 72 PageID #:146
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 71 of 72 PageID #:147
Case: 1:20-cv-06477 Document #: 1-6 Filed: 10/30/20 Page 72 of 72 PageID #:148
